      CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 1 of 15



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       CIVIL NO. 18-800(DSD/BRT)

OptumHealth Care Solutions, LLC,

                  Plaintiff,

v.                                                 ORDER

Sports Concussion Institute Global, Inc.,

                  Defendant.


      Vanessa J. Szalapski, Esq., Michelle S. Grant, Esq. and Dorsey
      & Whitney LLP, 50 South 6th Street, Suite 1500, Minneapolis,
      MN 55402, counsel for plaintiff.

      Mark K. Thompson, Esq. and Mkt Law, PLC, 4927 34th Avenue
      South, 100 Nokomis Professional Building, Minneapolis, MN
      55417, counsel for defendant.


      This matter is before the court upon the motion for summary

judgment by plaintiff (and counterclaim defendant) OptumHealth

Care Solutions, LLC (Optum).        Based on a review of the file,

record, and proceedings herein, and for the following reasons, the

court grants the motion.



                               BACKGROUND

      This contract dispute arises out of an agreement between Optum

and   defendant   (and   counterclaim   plaintiff)   Sports    Concussion

Institute Global, Inc. (SCI).        Optum is a health care services

company.   SCI, headed by Dr. Tony Strickland, develops concussion

management systems.      Strickland Dep. at 42:31-25:25, 28:20-29:3.
      CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 2 of 15



At   Strickland’s      initiation,    the      parties    executed     several

agreements, only the last of which is relevant here.

I.   The Agreement

     On October 20, 2016, the parties entered into a Marketing

Agreement (Agreement), under which they agreed to explore the

possibility of creating a network to provide concussion services

to members of the class action settlement arising from the National

Football League players’ concussion injury litigation.               Szalapski

Decl., ECF No. 74, Ex. 2 at 1, 10.        The Agreement expressly states

that it was for the purpose of “promoting” the parties’ “future

relationship” and that another “potential[]” agreement would be

needed to finalize any such relationship.                Id. at 1; see also

Strickland Dep. at 57:11-18, 220:11-15 (acknowledging that the

Agreement    was   a    “placeholder”);     Reilly   Dep.     at   32:22-33:6

(explaining that Optum uses marketing agreements to “keep the

parties at the table” as they “hammer out specific contractual

points of what each party will provide”).

     The    parties    anticipated   working    closely    with    third-party

Garretson Resolution Group (GRG).           Adler Dep. at 65:9-18; Wolf

Dep. at 8:14-25; Szalapski Decl. Ex. 26, at 1.              At the time, GRG

was separately negotiating a deal with SCI under which SCI would

establish “a network of neuropsychologists and other health care



                                      2
        CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 3 of 15



providers ... to provide certain services to former members of the

NFL   in    connection       with   that     certain      Class    Action   Settlement

Agreement” arising from the NFL concussion litigation.                      Szalapski

Decl. Ex. 26, at 1.           Optum was brought into the discussion because

it already had agreements with providers that administer the kinds

of health care services “expected to be provided in connection

with the NFL Settlement.”              Id.       GRG hoped to get many qualified

providers to serve the NFL settlement class through a potential

arrangement with Optum and SCI.                  Id. at 2; Wolf Dep. at 62:4-16.

Optum      and   SCI,    in    turn,    hoped       to     “establish   a   preferred

relationship with each other in which Optum, with SCI’s assistance,

w[ould] create, own, and manage a nationwide integrated behavioral

health     network      of    Providers      ...    for    the    identification   and

treatment of post-concussion syndrome and related neurobehavioral

disorders.” Szalapski Decl. Ex. 2, at 1.

      Among other things, under the Agreement, Optum agreed to

establish and execute a “marketing plan” within thirty days and to

pay SCI a $2.5 million “marketing fee.”                      Id. ' 1.2; id. ' 2.1.

The parties agreed that the marketing fee was a “prepaid fee” and

that “Optum expect[ed] to receive the services and rights described

in [the] Agreement.”            Id. ' 6.2(e).             In return, SCI agreed to

“market and promote” the parties’ network “as reasonably required



                                             3
        CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 4 of 15



by Optum and in compliance with the Marketing Plan.”                 Id. ' 3.1.

The parties authorized each other to use their “logos, trade names,

trademarks      and    proprietary    notices”    in    furtherance    of     the

Agreement.      Id. '' 4.1, 4.2.      They agreed to share the net revenue

earned under the Agreement after SCI repaid the $2.5 million

marketing fee.        See id. ' 3.4(a)-(b).       The     Agreement     had     a

three-year      initial   term   beginning   on   October    20,   2016.      Id.

' 6.1(a).     The parties were permitted to terminate the Agreement

at any time with ninety days’ written notice. Id. ' 6.2(b).                    In

the event of termination before the initial term expired, SCI

agreed to “immediately pay” Optum an “early termination fee”

calculated as follows:        $2.5 million less any net margin payments

received by Optum.        Id. ' 6.2(e).     The Agreement prohibits either

party    from    recovering      “consequential,       incidental,    indirect,

exemplary, special, treble or punitive damages (including without

limitation, damages for loss of goodwill, work stoppage, computer

malfunction, lost or corrupted data, lost profits, lost business

or lost opportunity), or any other similar damages under any theory

of liability.”        Id. ' 7.2(a).

II.   Execution of the Agreement

      It is undisputed that Optum never established a marketing

plan as called for under the Agreement.             It is also undisputed,



                                        4
        CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 5 of 15



however,      that   SCI    nevertheless    began   marketing   the    parties’

network      via   email,   social   media,   the   SCI   website,    and   press

releases.      See Szalapski Decl. Ex. 6; Strickland Dep. at 140:13-

144:17.       There is no indication in the record that SCI ever

complained to Optum about the lack of a marketing plan.

       In addition to engaging in marketing, SCI worked closely with

Optum and GRG to more fully explore the project and how it would

work.     See Reilly Dep. at 219:4-220:10; Adler Dep. at 142:14-

144:9. After several months of discussions, Optum concluded that

the project was untenable for numerous reasons.                 First, Optum

discovered that the Optum/SCI network could not be exclusive

providers for the NFL concussion settlement. See Szalapski Decl.

Ex. 9; Wolf Dep. at 23:18-24:6, 47:23-48:4, 61:11-62:2, 104:25-

105:12; Reilly Dep. at 233:13-234:3.           Second, GRG would not permit

Optum and SCI to provide or be reimbursed for administrative

services.      See Szalapski Decl. Ex. 9; Reilly Dep. at 188:14-189:2.

Third, any fee the Optum/SCI network would receive for its services

would be lower than anticipated because it was predetermined by

the NFL concussion settlement.          See Szalapski Decl. Ex. 9; Reilly

Dep.    at    141:16-145:8,     186:3-8,      190:7-18.      Fourth,    Optum’s

providers would be reimbursed at a lower amount than providers who

contracted directly with GRG.          See Szalapski Decl. Ex. 9; Reilly



                                        5
          CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 6 of 15



Dep. at 143:9-20, 185:14-186:8, 190:7-18.              Fifth, GRG required

that Optum assume liability for the medical care provided.                  See

Szalapski Decl. Ex. 9.         Finally, GRG required Optum to enter into

new contracts with its providers.           Id. Optum deemed these issues

to be “fundamental structural issues” that could not be resolved.

Id.   Optum communicated its concerns to Strickland in April 2017.

Id.   Strickland understood Optum’s concerns to mean that it would

not proceed with the project and that it would “come after” him

for the $2.5 million “advance payment.” Id. Ex. 14.

III. Termination of the Agreement

      On June 20, 2017, Optum formally notified SCI that it was

terminating the Agreement effective September 21, 2017.               Id. Ex.

12.   Optum informed SCI that it was obligated to “return the $2.5

million marketing fee” 1 under ' 6.2(e) of the Agreement.             Id.   SCI

did not substantively respond to that letter or to subsequent

requests by Optum for payment.          See id. Ex. 16.

IV.   This Action

      On March 22, 2018, Optum filed this action alleging breach of

contract based on SCI=s failure to pay the termination fee.                 SCI

filed      an   answer   and   counterclaims,   and   later   filed   amended



      1Optum stated that it was owed the full $2.5 million because
it had not received any net margin payments from SCI. Id. SCI
has not refuted this statement.

                                        6
     CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 7 of 15



counterclaims    alleging   breach   of   fiduciary   duty,   breach   of

contract, breach of the implied covenant of good faith and fair

dealing, quantum meruit, and fraud in the inducement.         Optum moved

to dismiss the breach of fiduciary duty, quantum meruit, and

fraudulent inducement counterclaims.        The court granted the motion

in part, dismissing the fiduciary duty and fraudulent inducement

counterclaims.   ECF No. 36.    Optum now moves for summary judgment

on its breach of contract claim and SCI’s remaining counterclaims.



                               DISCUSSION

I.   Standard of Review

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”        Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.          See

id. at 252.

     On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.



                                     7
      CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 8 of 15



Id. at 255.     The nonmoving party, however, may not rest upon mere

denials    or   allegations    in   the       pleadings,    but    must   set   forth

specific facts sufficient to raise a genuine issue for trial.

Celotex, 477 U.S. at 324.       A party asserting that a genuine dispute

exists - or cannot exist - about a material fact must cite

“particular parts of materials in the record.”                     Fed. R. Civ. P.

56(c)(1)(A).     If a plaintiff cannot support each essential element

of a claim, the court must grant summary judgment because a

complete     failure   of     proof   regarding        an    essential      element

necessarily renders all other facts immaterial.                   Celotex, 477 U.S.

at 322-23.

II.   Optum’s Breach of Contract Claim

      Optum argues that it is entitled to summary judgment on its

breach of contract claim because SCI undisputedly owes $2.5 million

under ' 6.2(e) of the Agreement.               SCI essentially argues, first,

that Optum cannot prevail on its breach of contract claim because

Optum breached the Agreement first and, second, the Agreement is

illusory and therefore unenforceable.              SCI does not otherwise deny

that the Agreement obligates it to pay Optum $2.5 million.                  Neither

of SCI’s argument have merit.

      A.    Optum’s Breach

      SCI argues that it is relieved of its obligation to pay Optum



                                          8
        CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 9 of 15



under    the   Agreement    because   Optum   breached     it    first   by   not

providing a marketing plan.           As noted, the Agreement required

Optum to provide a “marketing plan outlining the types of marketing

that the parties will engage in” within thirty days of executing

the Agreement.       Szalapski Decl. Ex. 2 § 1.2.               Optum does not

dispute that it failed to do so.

     “Under general contract law, a party who first breaches a

contract is usually precluded from successfully claiming against

the other party; the first breach serves as a defense against the

second breach.”      Winthrop Res. Corp. v. Eaton Hydraulics, Inc.,

No. 01-649, 2002 WL 35453165, at *6 (D. Minn. Apr. 23, 2002)

(citing Carlson Real Estate Co. v. Soltan, 549 N.W.2d 376, 379

(Minn. Ct. App. 1996); MTS Co. v. Taiga Corp., 365 N.W.2d 321, 327

(Minn. Ct. App. 1985)).       “A breach of contract occurs when a party

unjustifiably     hinders    the   other   party   from    performing.”       Id.

(citing Zobel & Dahl Constr. v. Crotty, 356 N.W.2d 42, 45 (Minn.

1984)).     “Under such circumstances, the non-breaching party is

excused from performing under the contract.”              Id.

     Here, SCI has provided no evidence that Optum’s failure to

provide a marketing plan hindered its ability to perform under the

Agreement.     Indeed, SCI began marketing the parties’ network via

email, social media, the SCI website, and press releases, despite



                                      9
      CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 10 of 15



the lack of a marketing plan, and the parties worked closely for

several months on the project.           Further, Optum’s obligation to

provide a marketing plan was untethered to the marketing fee and

SCI’s obligation to repay it following termination.           As noted by

Optum, either party had the right to terminate the Agreement at

any time regardless of the existence, or lack thereof, of a

marketing plan.     See Szalapski Decl. Ex. 2 § 6.2.       There is simply

no causal relationship between the lack of a marketing plan and

SCI’s failure to repay the marketing fee.

      In addition, SCI waived its right to complain about Optum’s

breach by proceeding without objection under the Agreement for

months after Optum was due to deliver the marketing plan.          See BOB

Acres, LLC v. Schumacher Farms, LLC, 797 N.W.2d 723, 727-28 (Minn.

Ct. App. 2011) (quoting Patterson v. Stover, 400 N.W.2d 398, 401

(Minn. Ct. App. 1987)) (“Ignoring a provision in a contract will

constitute waiver if the party whom the provision favors continues

to exercise his contract rights knowing that the condition is not

met.”); Dayton Dev. Co. v. Gilman Fin. Servs., Inc., 419 F.3d 852,

858   (8th   Cir.   2005)   (“Minnesota     law   treats   the   continued

performance of a party following the failure of the other party to

comply with a contract term as a voluntary waiver of that contract

term[.]”).



                                    10
     CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 11 of 15



     In sum, Optum’s failure to provide a marketing plan did not

excuse    SCI    from       complying    with     its    obligation      to   repay   the

marketing fee.

     B.     Illusory Contract

     SCI also argues that the Agreement is illusory and therefore

unenforceable.         SCI specifically contends that, because § 6.2 of

the Agreement required SCI to repay the $2.5 million it received

from Optum on termination of the Agreement, Optum did not give SCI

anything of value.           “For a contract to be illusory, and therefore

without consideration, one party must have no obligations to

perform whatsoever.”           Klosek v. Am. Express Co., No. 98-426, 2008

WL 4057534, at *12 (D. Minn. Aug. 26, 2008) (citing Brozo v. Oracle

Corp., 324 F.3d 661, 671 (8th Cir. 2003); Grouse v. Grp. Health

Plan, Inc., 306 N.W.2d 114, 116 (Minn. 1981)).

     The    court       cannot       conclude     that    Optum    did   not   have    an

obligation to perform under the Agreement.                        Optum gave SCI the

prepaid $2.5 million marketing fee in addition to the right to use

Optum’s “logos, trade names, trademarks and proprietary notices”

in furtherance of the Agreement.                 See Szalapski Decl. Ex. 2 ' 4.1.

     Further,         the    fact    that   SCI    was    obligated      to   repay   the

marketing       fee   does     not    render     the     Agreement   illusory.        The

marketing fee was essentially a loan to allow SCI to proceed with



                                            11
     CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 12 of 15



marketing   efforts   during   the    initial    term   of   the   Agreement.

Minnesota    courts   have   long    held   that    loan     agreements    are

enforceable and non-illusory. Estrada v. Hanson, 10 N.W.2d 223,

225 (Minn. 1943).

     As a result, because the Agreement was not illusory, summary

judgment is warranted on Optum’s breach of contract claim.                Given

the plain language of § 6.2 of the Agreement, there is no genuine

issue of material fact as to the amount owed by SCI. 2              The court

will therefore award Optum $2.5 million in damages.

III. SCI’s Counterclaims

     Optum also moves for summary judgment on SCI’s remaining

counterclaims   for   breach   of    contract,     breach    of   the   implied

covenant of good faith and fair dealing, and quantum meruit.

     A.     Breach of Contract

     Optum argues that SCI’s breach of contract claim should be

dismissed for several reasons, including that the damages claimed

by SCI are precluded by the Agreement.           The Agreement prohibits

either party from recovering “consequential, incidental, indirect,

exemplary, special, treble or punitive damages (including without



     2  SCI agreed to pay Optum an “early termination fee” in the
amount of $2.5 million less any net margin payments. Szalapski
Decl. Ex. 2 ' 6.2(e). SCI does not dispute that Optum received no
such payments. Accordingly, Optum is entitled to the full $2.5
million.

                                     12
     CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 13 of 15



limitation, damages for loss of goodwill, work stoppage, computer

malfunction, lost or corrupted data, lost profits, lost business

or lost opportunity), or any other similar damages under any theory

of liability.”       Szalapski Decl. Ex. 2 ' 7.2(a).      SCI expressly

seeks damages for lost profits and lost business opportunities.

See id. Ex. 21, at 4-5; Strickland Dep. at 201:12-203:13.              Even

assuming those damages were supported by evidence, which they are

not, SCI is expressly prohibited from seeking them. 3         As a result,

SCI’s breach of contract claim fails.

     B.    Breach of the Implied Covenant of Good Faith and Fair
           Dealing

     SCI’s claim for breach of the implied covenant of good faith

and fair dealing claim fails for the same reason.             A claim for

breach of the implied covenant of good faith and fair dealing is

a contract-based claim.      In re Hennepin Cty. 1986 Recycling Bond

Litig., 540 N.W.2d 494, 503 (Minn. 1995).        The covenant “does not

extend    to    actions   beyond   the   scope    of    the    underlying

contract.”     Id.   To establish a claim for breach of the implied

covenant of good faith and fair dealing, a plaintiff must show



     3  SCI failed to even respond to this aspect of Optum’s
motion, among others, which means that it has conceded the issue.
Graham v. Rosemount, Inc., 40 F. Supp. 2d 1093, 1101 (D. Minn.
1999) (holding that a failure to respond to arguments constitutes
a waiver of the issue).

                                   13
      CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 14 of 15



that it was damaged by the alleged breach.                 See Cox v. Mortg.

Elec. Registration Sys., Inc., 685 F.3d 663, 670–71 (8th Cir. 2012)

(dismissing plaintiff’s claim for breach of the implied covenant

of good faith and fair dealing because plaintiff failed to allege

damages caused by defendant).

      As   discussed   above,   SCI   has   not   established      that    it   is

entitled    to   damages      not    prohibited    under     the    Agreement.

Consequently,    SCI’s     counterclaim     for   breach    of     the    implied

covenant of good faith also fails.

      C.    Quantum Meruit

      As noted in the court’s previous order, “there can be no

recovery in quantum meruit where a valid express contract between

the parties exists.”      In re Stevenson Assocs., Inc., 777 F.2d 415,

421 (8th Cir. 1985).       The court allowed this claim to proceed as

alternatively pleaded given SCI’s affirmative defenses calling

into question the Agreement’s validity.            See ECF No. 36, at 9.

Because the court has herein determined that the Agreement is valid

and   enforceable,       it   must     dismiss    SCI’s      quantum       meruit

counterclaim.

IV.   Affirmative Defense

      In its answer, SCI raised the affirmative defense of fraud,

claiming that Optum made misrepresentations about its “present



                                      14
      CASE 0:18-cv-00800-DSD-BRT Doc. 90 Filed 10/29/20 Page 15 of 15



capability to form the provider network required to effectuate the

agreement between the parties, and/or the present existence of a

viable provider network[.]” 4     ECF No. 16, at 3 ¶ 8.       Optum moved

for summary judgment on this defense, but SCI failed to respond to

that aspect of Optum’s motion.        As a result, SCI has waived the

issue and Optum is entitled to its requested relief.           Graham, 40

F. Supp. 2d at 1101.



                               CONCLUSION

      Accordingly, based on the above, IT IS HEREBY ORDERED that:

      1.   The motion for summary judgment [ECF No. 68] is granted;

and

      2.   Plaintiff is entitled to judgment in the amount of $2.5

million, with pre- and post-judgment interest to be determined.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: October 29, 2020                  s/David S. Doty
                                         David S. Doty, Judge
                                         United States District Court




      4As discussed in the context of Optum’s breach of contract
claim, SCI’s affirmative defenses of lack of consideration and
failure of consideration are meritless and will not be addressed
again here.

                                    15
